Citation Nr: 1214601	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for serous otitis media.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

In a subsequent December 2011 rating decision, the RO granted service connection for tinnitus secondary to military noise exposure, and assigned a 10 percent evaluation effective March 9, 2009.  Because Diagnostic Code 6200, under which the Veteran's serous otitis media was initially rated, provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, and because the a January 2011 VA authorized examination indicates that tinnitus is related, at least in part, to serous otitis media; the Board finds that the Veteran's rating for tinnitus is part and parcel of the present claim.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  


FINDINGS OF FACT
 
1.  The Veteran filed a claim for an increased rating for serous otitis media on November 21, 2007.  The Veteran's tinnitus is part and parcel of his current claim for an increased rating for serous otitis medial.  Tinnitus is shown to have been present for the last 15 years and is etiologically related, at least in part, to serous otitis media.

2.  The Veteran's dizziness and vertigo are not etiologically related to service-connected serous otitis media or eustachian tube dysfunction.

3.  The Veteran does not have labyrinthitis, facial nerve paralysis, or skull bone loss due to serous otitis media.

4.  VA audiometric testing performed in May 2008 and January 2011 revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear.  The Veteran's hearing loss is shown to be noncompensable.

5.  The Veteran's usual occupation and his daily activities are not affected by his service-connected serous otitis media.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus is warranted effective November 21, 2007.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. §§ 3.400, 4.87 Diagnostic Codes 6200 and 6260 (2011). 

2.  The criteria for an increased evaluation for serous otitis media have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87 Diagnostic Codes 6200 and 6201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The May 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in May 2008 and January 2011 with a March 2011 addendum opinion.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

The Veteran was previously assigned a 10 percent evaluation for serous otitis media, rated as analogous to chronic suppurative otitis media under Diagnostic Code 6299-6200.  See 38 C.F.R. § 4.97 (2011); see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The RO has also considered whether a current rating is warranted under Diagnostic Code 6201 (serous otitis media).   

Diagnostic Code 6200 that provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

The Veteran contends that he has symptoms of decreased hearing, tinnitus, dizziness, vertigo, and staggering when his eustachian tubes and ears are not functioning correctly.  

A May 2008 VA authorized examination included a discussion of the Veteran's history and symptomatology.  At the time of examination, the Veteran did not have ear draining or pain and there was no evidence of infection.  He did have a sensation of ear blockage.  A physical examination of the ears was completed.  

On the May 2008 audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
25
LEFT
15
10
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran was assessed with bilateral mild high frequency sensorineural hearing loss; however, hearing loss did not meet VA standards for disability.  The Veteran was also diagnosed with bilateral eustachian tube disorder.  The Veteran had retained ear tubes in both middle ear spaces placed in 1992.  The Veteran also had chronic bilateral serous otitis media due to his eustachian tube disorder. 

Private treatment records dated in February 2009 show that the Veteran was seen for dizziness or vertigo and questioned whether this may be related to t-tube placement in the middle ear.  The Veteran was found to have t-tubes placed in both ears which were dislodged up against the eardrum with no effusion.  During a follow-up examination, the Veteran reported a sensation of being off balance accompanied by a decrease in hearing when driving over the mountains.  The Veteran was diagnosed with a eustachian tube dysfunction, tympanosclerosis, and bilateral retained PE tube in middle ear space.  The physician stated, "I don't think that the tubes that have gone into the middle ear space are causing dizziness."  She noted that there was extensive typanosclerosis, and he could not see where all the flanges of the tube were lying.  She noted that this was fairly inert material which had been in there for many years so she doubted that it was causing any significant problems.  There was no effusion and there no infection.  The physician stated, "I think that he does have eustachian tube dysfunction" and there was a question about whether or not to replace the tubes to help the Veteran with his trips over the mountain, with hearing loss, and with disequilibrium that he got during those trips.  

During a January 2011 VA examination, the Veteran described a history of tinnitus for the past 15 years.  He described a history of serous otitis media with constant hearing loss bilaterally; intermittent discharge from both ears occurring once a month lasting one to two days; intermittent pain bilaterally occurring once a month, lasting two to three hours; a history of ear infections occurring once a month lasting 14 days; and intermittent dizziness and vertigo.  The Veteran had a bilateral myringotomy and tube placement.  His last set of tubes migrated behind the tympanic membrane.  Functional impairments included problems with understanding what people were saying due to hearing loss caused by recurrent ear infections.  The Veteran was also evaluated for a history of dizziness and vertigo.  The Veteran's extensive history and symptomatology were considered.  

A physical examination of the ears was completed.  Examination of the bilateral tympanic membranes shows that they were scarred and retracted.  There was no evidence of: deformity of the auricle, an external ear canal condition, aural polyps, issues with the mastoid, or middle ear infection.  There was no bone loss of the skull or an ear related cranial nerve condition.  There was no ear effusion bilaterally.  Examination findings were notable for a retained pressure equalizing tubes, both green in color, located medial to the intact tympanic membranes bilaterally.  



(CONTINUED ON NEXT PAGE)

On the January 2011 audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
10
25
LEFT
10
15
25
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Maryland CNC speech recognition performance was noted to be excellent.

The VA examiner found that the Veteran's tinnitus was secondary to military noise exposure, noting objective evidence of retracted, scarred tympanic membranes and normal hearing.  The VA examiner concluded that a diagnosis for the Veteran's claimed dizziness and vertigo was not possible without electronystagmogram (ENG) diagnostic testing.  The Veteran's serous otitis media was asymptomatic.  The Veteran did not have ear infection symptoms on examination that day.  There was no hearing loss present, and tinnitus was noted to be secondary to military noise exposure.  With respect to peripheral vestibular disorder; the objective findings were normal limited balance testing in the office.  The VA examiner also opined that the Veteran's tinnitus was both at least as likely as not due to his service-connected serous otitis media, and also due to his noise exposure history in the military as he had tinnitus even when his ears were not actively infected.  

Videonystagmography (VNG) testing was completed by the same VA authorized ENT specialist later in January 2011 and the results were discussed in a March 2011 addendum.  Findings from the VNG were discussed in detail.  The Veteran's VNG results were abnormal.  The Veteran was diagnosed with vertigo/dizziness from a non-specific inner ear disorder.  However, the VA authorized examiner stated that it was less likely that the Veteran's dizziness was secondary to his otitis media.  The dizziness was found, instead, to be due to a non-specific inner ear disorder, not related to his otitis media.  The VA examiner reasoned that the Veteran's episodes of dizziness did not correlate to his ear infection.  The Veteran's diagnosis            for serous otitis media was changed to serous otitis media status post myringotomy and tube placement based on the Veteran's treatment history.  

The Veteran is currently in receipt of a 10 percent evaluation for his service-connected serous otitis media under Diagnostic Code 6200.  The Veteran's disability is characterized by recurrent ear infections with excess fluid in the ears.  There is no evidence of aural polyps on examination.  A 10 percent evaluation is the maximum rating assignable under Diagnostic Code 6200 for chronic suppurative otitis media which is level during suppuration.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  Therefore, a higher evaluation is not available under Diagnostic Code 6200.  

Diagnostic Code 6200 contemplates separate evaluations for hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, or skull bone loss.  Diagnostic Code 6201 also provides that serous otitis media is to be rated based on hearing impairment.  Consideration of a separate evaluation for hearing impairment is, therefore, discussed in more detail below.  

The Board notes that the Veteran is currently in receipt of a 10 percent evaluation for tinnitus.  Because Diagnostic Code 6200, provides for a separate evaluation for tinnitus; the Board finds that the Veteran's rating for tinnitus is part and parcel of the present claim.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  A January 2011 VA authorized examination shows that the Veteran has had tinnitus for the last 15 years.  The January 2011 examiner related tinnitus both to military noise exposure, and to the Veteran's serous otitis media.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent evaluation for tinnitus, effective November 21, 2007, the date of his initial claim for an increased rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The Board that a 10 percent evaluation is the maximum rating assignable for tinnitus under Diagnostic Code 6202, whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6202 (2011).  Therefore, a higher evaluation is not warranted under Diagnostic Code 6260.

The Veteran is not shown to have labyrinthitis or related symptomatology secondary service-connected serous otitis media.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  The Board notes that labyrinthitis, inflammation of the labyrinth, may be accompanied by symptoms of hearing loss or vertigo.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 988 (30th ed. 2003).  The Veteran is not shown by medical evidence to have diagnosed labyrinthitis.  The Veteran contends that he has symptoms of dizziness, vertigo, and staggering when his eustachian tubes and ears are not functioning correctly.  Private treatment records dated in February 2009 reflect symptoms of dizziness, vertigo, and disequilibrium.  The Veteran was found to have a eustachian tube dysfunction, and there was a question on whether or not replacement of his t-tubes would help him with his disequilibrium.  The Veteran was evaluated for a history of dizziness and vertigo at the time of a January 2011 VA examination.  The Veteran's history and symptomatology were considered and a physical examination was completed; however, the VA examiner concluded that a diagnosis for the Veteran's claimed dizziness and vertigo was not possible without further diagnostic testing.  A March 2011 addendum shows, based on VNG testing, that the Veteran's vertigo/dizziness was due to a non-specific inner ear disorder, and not to his service-connected serous otitis media, status post myringotomy.  The Board notes that the Veteran was initially service-connected for a eustachian tube dysfunction and not a disorder of the inner ear.  See generally DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 583, Plate 16 External and Internal Structures of the Ear (30th ed. 2003).  

According to United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, February 2009 private treatment records do not clearly relate the Veteran's dizziness to his eustachian tube dysfunction.  In contrast, a March 2003 VA addendum opinion clearly shows that the Veteran's vertigo and dizziness are not related to serous otitis media and are instead related to an inner ear disorder.  The Veteran is not currently service-connected for an inner ear disorder.  Because the March 2003 addendum contains a clear opinion based on VNG diagnostic testing, the Board finds that it is more probative in this case.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Veteran, himself, has also asserted that his dizziness is related to his service-connected serous otitis media; however, in light of the findings from a March 2003 opinion supported by VNG testing, which show that the Veteran's episodes of dizziness do not correlate to his ear infection, the Board finds that the Veteran's assertions are of little probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay witness can provide an "eye-witness" account of visible symptoms, but cannot offer evidence that requires medical knowledge, such as causation or etiology of a disease or injury).  Because the most probative medical evidence shows that the Veteran's dizziness, vertigo, and disequilibrium are not related to the Veteran's service-connected serous otitis media or eustachian tube dysfunction; the Board finds that a separate rating is not warranted under Diagnostic Code 6204 (peripheral vestibular disorders).  See 38 C.F.R. § 4.87, Diagnostic Code 6200, 6204 (2011).

The medical evidence of record does not reflect facial nerve paralysis or skull bone loss to warrant a separate rating based on such.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  Examination of the left and right ears in January 2011 did not reveal any bone loss of the skull or an ear-related cranial nerve condition.  

Diagnostic Code 6201 provides that chronic nonsuppurative otitis media with effusion (serous otitis media) should be rated based on hearing impairment.   See 38 C.F.R. § 4.87, Diagnostic Code 6201 (2011).

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2011).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

The March 2008 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (19 decibel puretone threshold average, and 100 percent speech discrimination), and a numeric designation of I for the left ear (19 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The January 2011 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (18 decibel puretone threshold average, and 98 percent speech discrimination), and a numeric designation of I for the left ear (20 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that during the VA authorized examinations, puretone thresholds were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz  in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

Based on the foregoing, the Board finds that a separate, compensable evaluation is not warranted under either Diagnostic Code 6200 or 6201 based on the Veteran's hearing impairment.  See 38 C.F.R. §§ 4.86, 4.87, Diagnostic Codes 6200, 6201 (2011).  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation based on hearing impairment.   

The Veteran contends that he has decreased hearing during on days when his ears are full of fluid, when his eustachian tubes are not functioning correctly.  The Board notes that when there is a history of remission and recurrence of a condition, the duty to assist may encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  

In a November 2008 statement, the Veteran reported that hearing loss was significant during periods with fluid or infection in the ears.  He noted that he had to constantly ask people to repeat themselves, and that he was forced to use closed captioning on the television in order to "hear" his programs.  During February 2009 private treatment, the Veteran reported some ear plugging when he drove over the mountains to visit his daughter at school.  At the time of his January 2011 VA authorized examination, the Veteran reported intermittent discharge from both ears occurring once a month, lasting one to two days and a history of ear infections occurring once a month lasting 14 days.  The evidence of record shows that the Veteran has intermittent periods of decreased hearing with fluid accumulation in his ears; however, these intermittent periods of decreased hearing are not shown to cause the Veteran to miss extended periods of work and are not shown to otherwise affect the Veteran's earning capacity such that reexamination is required.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The Veteran's reported functional limitations of asking people to repeat themselves, or using closed captioning on the television, are not shown to affect his occupation.  A January 2011 VA examination shows that the Veteran's usual occupation and his daily activities are not affected by his service-connected serous otitis media.  As such, the Board finds that VA audiological evaluations are adequate in this case.            

Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to his symptomatology as it relates to his serous otitis media.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence and testimony with respect to having chronic ear infections, fluid in the ears, pain, decreased hearing, tinnitus, dizziness, vertigo, and staggering associated with his ear function.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports with respect to all of his symptoms, in evaluating his assigned ratings and lay evidence has been discussed in the determinations above.  The Board notes, however, that medical evidence in this case fails to relate the Veteran's dizziness, vertigo, and staggering to his service-connected disability.  Instead, dizziness, vertigo, and staggering were found to be related to an inner ear dysfunction for which the Veteran is not service-connected for.  With respect to the Rating Schedule, where the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's private treatment reports and VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992);Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  With respect to the Veteran's hearing impairment, as the Board has already discussed, these disability ratings are derived by a mechanical application of the rating schedule; and the audiometric findings required for such ratings are not readily observable by a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  Id. 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected serous otitis media is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Intermittent periods of decreased hearing due to fluid in the ears reported by the Veteran are not shown to cause the Veteran to miss extended periods of work and are not shown to otherwise affect the Veteran's earning capacity.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected serous otitis media has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board notes that a January 2011 VA examination shows that the Veteran's usual occupation and his daily activities are not affected by his service-connected condition.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

The Board concludes that the evidence supports a 10 percent rating for tinnitus from November 21, 2007.  

The preponderance of the evidence is against finding that the Veteran's serous otitis media warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial 10 evaluation for tinnitus is granted from November 21, 2007, subject to the law and regulations governing the payment of monetary benefits. 

An increased rating in excess of 10 percent for serous otitis media is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


